EXHIBIT 99.3 BLUE HILL DATA SERVICES, INC. BUSINESS COMBINATION Through a Stock Purchase Agreement, entered into as of October 10, 2007, the Company purchased the issued and outstanding capital stock of Blue Hill Data Services, Inc., a privately-held data center outsourcing services company, based in Pearl River, New York (“Blue Hill”).At or about the closing date, the Company transferred approximately $11 million of value, as follows:(i) cash payments to the current selling stockholders of approximately $6.6 million; (ii) a 15-month promissory note in the initial principal amount of $1 million, subject to offset in favor of the Company with respect to any claims for indemnity by the Company under the terms of the Stock Purchase Agreement; (iii) cash payment through Blue Hill in the amount of approximately $1.4 million to its former stockholder; and (iv) 2,666,666 shares of the Company’s restricted common stock valued at approximately $1.8 million (based upon the volume-weighted average closing bid price of the common stock during the ten consecutive trading days immediately preceding the closing).The promissory note bears interest from and after January 1, 2009, at the rate of 9% per annum and is “secured” by a document to be held in escrow, styled as a confession of judgment.The principal of the note, less any offsets, is, at the selling stockholders’ option, convertible into restricted shares of the Company’s common stock, the number of which is to be calculated in the same manner as the shares issued at closing were calculated. The following unaudited pro forma financial information presents the combined results of operations of the Company and Blue Hill for the year ended December 31, 2006 and for the nine months ended September 30, 2007 as if the acquisition had occurred on January 1, 2006 and January 1, 2007, respectively. -1- BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2006 (Unaudited) Pro forma BPO BPO Management Pro forma Management Services, Inc. Blue Hill Adjustments Services, Inc. ASSETS Current assets: Cash and cash equivalents $ 706,197 $ 12,161 $ - $ 718,358 Accounts receivable 743,114 1,025,235 - 1,768,349 Inventory consisting of finished goods 37,960 - - 37,960 Income taxes receivable 250,000 - - 250,000 Prepaid expenses and other current assets 123,165 144,798 - 267,963 Total current assets 1,860,436 1,182,194 - 3,042,630 Equipment 509,929 877,224 - 1,387,153 Goodwill 4,009,223 10,431,130 14,440,353 Intangible assets 1,114,698 - - 1,114,698 Other Assets 146,723 45,208 - 191,931 $ 7,641,009 $ 2,104,626 $ 10,431,130 $ 20,176,765 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 322,778 $ 98,528 $ - $ 421,306 Current portion of capital lease obligations 170,976 - - 170,976 Current portion of treasury stock loan payable - 382,259 - 382,259 Accounts payable 1,381,243 162,906 - 1,544,149 Accrued expenses 725,935 133,408 859,343 Purchase price payable-short term 977,473 - 1,000,000 1,977,473 Line-of-credit - 216,092 - 216,092 Deferred revenues 334,672 540,507 - 875,179 Related party notes payable 516,157 - - 516,157 Severence obligations payable 543,291 - - 543,291 Other current liabilities 25,491 - - 25,491 Total current liabilities 4,998,016 1,533,700 1,000,000 7,531,716 Long-term debt, net of current portion 39,475 143,767 - 183,242 Treasury stock loan payable, net of current portion - 1,320,397 Capital lease obligations, net of current portion 10,328 - - 10,328 Purchase price payable-long term 179,579 - - 179,579 Other long-term liabilities 33,115 - - 33,115 Total liabilities 5,260,513 2,997,864 1,000,000 7,937,980 Stockholders equity: Capital stock 125,594 - 26,667 152,261 Additional paid-in capital 6,462,928 (2,498,500 ) 9,404,463 13,368,891 Retained earnings (deficit) (4,100,706 ) 1,605,262 - (2,495,444 ) Accumulated other comprehensive loss, foreign currency translation adjustments (107,320 ) - - (107,320 ) Total stockholders ' equity 2,380,496 (893,238 ) 9,431,130 10,918,388 $ 7,641,009 $ 2,104,626 $ 10,431,130 $ 18,856,368 Pro forma adjustments:The adjustments reflect the booking of goodwill which resulted from the difference between net assets and net liabilities acquired with an entry for the purchase price payable, issuance of common stock and a corresponding entry to equity.All intercompany balances have been eliminated. -2- BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE TWELVEMONTHS ENDEDDECEMBER 31, 2006 (Unaudited) PRO FORMA BPO BPO MANAGEMENT PRO FORMA MANAGEMENT SERVICES, INC. BLUE HILL ADJUSTMENTS SERVICES, INC. Revenues: Enterprise content management $ 2,713,769 $ - $ - $ 2,713,769 IT outsourcing services 1,833,052 6,826,667 - 8,659,719 Human resource outsourcing servicing 164,318 - - 164,318 Total revenues 4,711,139 6,826,667 - 11,537,806 Operating expenses: Cost of services provided 1,523,983 2,818,393 - 4,342,376 Selling, general and administrative 5,737,335 3,427,420 - 9,164,755 Research and development 19,491 - - 19,491 Change in estimated severance liability (223,726 ) - - (223,726 ) Share-based compensation 598,031 - - 598,031 Total operating expenses 7,655,114 6,245,813 - 13,900,927 Income (loss) from operations (2,943,975 ) 580,854 - (2,363,121 ) Interest expense (income) Related parties - Amortization of related party debt discount - Other (net) 366,943 146,747 - 513,690 Other Expense (Income) (10,732 ) - - (10,732 ) Total interest and other expense 356,211 146,747 - 502,958 Net income (loss) $ (3,300,186 ) $ 434,107 $ - $ (2,866,079 ) Basic and diluted net income (loss) per share $ (0.39 ) $ 0.16 $ - $ (0.26 ) Basic and diluted weighted average common 8,496,119 2,666,666 11,162,785 -3- BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (Unaudited) Pro forma BPO BPO Management Pro forma Management Services, Inc. Blue Hill Adjustments Services, Inc. ASSETS Current assets: Cash and cash equivalents $ 6,102,487 $ 35,571 $ - $ 6,138,058 Restricted cash 922,888 - - 922,888 Accounts receivable 3,672,086 1,130,571 - 4,802,657 Inventory consisting of finished goods 184,220 - - 184,220 Prepaid expenses and other current assets 287,628 52,272 - 339,900 Total current assets 11,169,309 1,218,414 - 12,387,723 Equipment 1,058,555 1,024,494 - 2,083,049 Goodwill 10,179,091 - 10,431,130 20,610,221 Intangible assets 960,751 - - 960,751 Other Assets 33,155 51,000 - 84,155 $ 23,400,861 $ 2,293,908 $ 10,431,130 $ 36,125,899 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 141,943 $ 284,835 $ - $ 426,779 Current portion of capital lease obligations 132,263 - - 132,263 Current portion of treasury stock loan payable - 382,259 Accounts payable 2,327,226 230,027 - 2,557,252 Accrued expenses 1,266,252 56,594 - 1,322,846 Accrued interest-related party 9,450 - - 9,450 Accrued dividend payable-related party 11,392 - - 11,392 Amount due former shareholders of acquired companies 1,101,771 - 1,000,000 2,101,771 Income taxes payable 245,013 - - 245,013 Deferred revenues 1,655,185 645,396 - 2,300,581 Related party notes payable 1,200,000 - - 1,200,000 Severence obligations payable 272,912 - - 272,912 Total current liabilities 8,363,407 1,599,111 1,000,000 10,580,259 Long-term debt, net of current portion 28,058 519,680 - 547,738 Treasury stock loan payable, net of current portion - 1,036,536 Capital lease obligations, net of current portion 415,776 - - 415,776 Total liabilities 8,807,241 3,155,327 1,000,000 11,543,773 Stockholders equity: Capital stock 148,092 - 26,667 174,759 Additional paid-in capital 22,916,997 (2,498,500 ) 9,404,463 29,822,960 Retained earnings (deficit) (8,032,969 ) 1,637,081 - (6,395,888 ) Accumulated other comprehensive loss, foreign currency translation adjustments (438,500 ) - - (438,500 ) Total stockholders ' equity 14,593,620 (861,419 ) 9,431,130 23,163,331 $ 23,400,861 $ 2,293,908 $ 10,431,130 $ 34,707,104 Pro forma adjustments:The adjustments reflect the booking of goodwill which resulted from the difference between net assets and net liabilities acquired with an entry for the purchase price payable, issuance of common stock and a corresponding entry to equity.All intercompany balances have been eliminated. -4- BPO MANAGEMENT SERVICES, INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDEDSEPTEMBER 30, 2007 (Unaudited) PRO FORMA BPO BPO MANAGEMENT PRO FORMA MANAGEMENT SERVICES, INC. BLUE HILL ADJUSTMENTS SERVICES, INC. Revenues: Enterprise content management $ 5,866,997 $ - $ - $ 5,866,997 IT outsourcing services 2,861,891 5,640,064 - 8,501,955 Human resource outsourcing servicing 260,188 - - 260,188 Total revenues 8,989,076 5,640,064 - 14,629,140 Operating expenses: Cost of services provided 4,436,764 2,298,016 - 6,734,780 Selling, general and administrative 7,207,185 2,910,543 - 10,117,728 Research and development 261,738 - - 261,738 Share-based compensation 258,861 - - 258,861 Total operating expenses 12,164,548 5,208,559 - 17,373,107 Income (loss) from operations (3,175,472 ) 431,505 - (2,743,967 ) Interest expense (income) Related parties 89,819 - - 89,819 Amortization of related party debt discount 594,029 - - 594,029 Other (net) 76,045 119,111 - 195,156 Other Expense (3,102 ) (14,051 ) - (17,153 ) Total interest and other expense 756,791 105,060 - 861,851 Net income (loss) $ (3,932,263 ) $ 326,445 $ - $ (3,605,818 ) Basic and diluted net income (loss) per share $ (0.45 ) $ 0.12 $ (0.32 ) Basic and diluted weighted average common 8,750,543 2,666,666 11,417,209 -5-
